UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7125



LESTER BARNETT, JR.,

                                              Plaintiff - Appellant,

          versus


JAMES M. JOHNSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-298-1-1-MU)


Submitted:   September 19, 2002        Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Barnett, Jr., Appellant Pro Se. James Philip Allen, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lester   Barnett,   Jr.,   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Barnett v. Johnson, No. CA-01-298-1-1-MU (W.D.N.C. July

15, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2